Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jhongwoo Peck (Reg. No. 76,528) on February 22, 2022.

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 15/417,974 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Acknowledgments
In view of Examiner’s amendment claims 1-15 remaining pending and have been allowed subject to examiner’s amendment. 

The Application has been amended as follows:

a biometric sensor disposed in the portable apparatus and configured to acquire a biometric pattern of a user who attempts to use the electronic money;
one or more memories disposed in the portable apparatus, storing computer program instructions[[,]];
information of electronic money[[,]];
a biometric digital signature of an owner of the portable apparatus[[,]]; and 
a public key infrastructure (PKI) certificate containing a code derived from encoding a biometric digital signature of a registered person who is authorized to use the electronic money based on a protocol prescribed in the PKI certificate, wherein the PKI certificate has been stored in the one or more memories in response to the portable apparatus determining that the code contained in the PKI certificate is matched with the biometric digital signature of the owner of the portable apparatus stored in the one or more memories; and
one or more processors disposed in the portable apparatus and operative to execute the computer program instructions from the one or more memories to cause the portable apparatus to:
determine whether the acquired biometric pattern of the user is matched with the biometric digital signature of the owner of the portable apparatus and whether the biometric pattern of the user is matched with the code contained in the PKI certificate;
, transmit authentication information to a remote server over a network; and
increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid.




3. (Previously presented) The portable apparatus of Claim 1, wherein the authentication information includes the code, a one-time password, or both.
4. (Previously presented) The portable apparatus of Claim 3, wherein the authentication information further includes information of when the authentication information is transmitted.
5. (Previously presented) The portable apparatus of Claim 3, wherein the authentication information further includes a signature made by the registered person who is authorized to use the electronic money.
6. (Previously presented) The portable apparatus of Claim 1, wherein the authentication information is transmitted with information about the balance of the electronic money.
7. (Previously presented) The portable apparatus of Claim 2, wherein the biometric digital signature and the code have a different usage from the another biometric digital signature and the another code.
8. (Previously presented) The portable apparatus of Claim 7, wherein when the another biometric digital signature and the another code are used, an emergency signal is transmitted to a predesignated server.
9. (Previously presented) The portable apparatus of Claim 2, wherein when the acquired biometric pattern of the user is matched with the another biometric digital signature and the another code, the authentication information is transmitted to another remote server.
10. (Previously presented) The portable apparatus of Claim 2, wherein the one or more processors are operative to execute the computer program instructions from the one or more memories to further cause the portable apparatus to determine whether the acquired biometric pattern of the user is matched with the another biometric digital signature and the another code.

12. (Previously presented) The portable apparatus of Claim 1, wherein the portable apparatus is a smart card.
13. (Previously presented) The portable apparatus of Claim 1, wherein the portable apparatus is a notebook computer.
14. (Previously presented) The portable apparatus of Claim 1, wherein the portable apparatus is a dongle.
15. (Previously presented) The portable apparatus of Claim 1, wherein the portable apparatus is a personal digital assistant (PDA). 
16-20. (Canceled)

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. Patent Application Publication No. 2003/0115490 A1 to Russo et al (hereinafter “Russo”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-26 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the inventor’s lexicography must prevail….” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Russo describes A biometric data sample is taken and compared with stored biometric data. If the biometric data sample matches stored data, access to a secure data storage module is enabled.
Russo however does not at least teach or suggest: determine whether the acquired biometric pattern of the user is matched with the biometric digital signature of the owner of the portable apparatus and whether the biometric pattern of the user is matched with the code contained in the PKI certificate; , transmit authentication information to a remote server over a network; and increase or decrease a balance of the electronic money, in response to notification by the remote server that the authentication information is valid as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hoffman (U.S. Patent No. 9,294,481 B1) 
Song et al (U.S. Patent Application Publication No. 2009/0235068 A1)
Gardner (U.S. Patent Application Publication No. 2008/0313726 A1)
(571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 22, 2022